Case 8:19-cv-01174-WFJ-SPF Document 38 Filed 03/24/20 Page 1 of 5 PageID 1448




                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


TAYLOR MEDIA CORP. D/B/A THE
PENNY HOARDER,

       Plaintiff.                                    CASE NO.: 8:19-cv-01174-WFJ-SPF

v.

FLUENT, INC., FLUENT, LLC AND SEA
OF SAVINGS LLC a/k/a SEA OF
SAVINGS, LLC,

      Defendants
_________________________________/

      JOINT MOTION TO MODIFY CASE MANAGEMENT AND SCHEDULING
         ORDER IN LIGHT OF COVID-19 PRECAUTIONARY MEASURES

       Plaintiff Taylor Media Corp. d/b/a The Penny Hoarder and Defendants Fluent, Inc.,

Fluent, LLC and Sea of Savings, LLC (“Defendants”), by and through their undersigned counsel,

jointly move this Court for good cause shown pursuant to Rule 16(b)(4), Fed.R.Civ.P., to modify

the Court’s July 17, 2019 Case Management and Scheduling Order (“CMSO”) as set forth

below. The parties request this relief to address the disruptions, particularly in the conducting of

depositions, resulting from the COVID-19 precautionary measures being established by federal,

state and local governments and the voluntary measures being undertaken by counsel, employers

and individuals consistent with governmental advice and Center for Disease Control (“CDC”)

guidelines.

I.     BACKGROUND

       In accordance with this Court’s CMSO, the parties have been diligently conducting

discovery with a view toward completion by the established July 10, 2020 cut-off. Each party

has served extensive Requests to Produce under Fed.R.Civ.P. 34, Interrogatories under
Case 8:19-cv-01174-WFJ-SPF Document 38 Filed 03/24/20 Page 2 of 5 PageID 1449




Fed.R.Civ.P. 33 and, in the case of Defendants, Requests for Admissions under Fed.R.Civ.P. 36.

Responses to this written discovery have been served, save for Defendants’ Pending Second

Request for Production served February 27, 2020 for which a response is not yet due. The parties

have exchanged many documents.

        On March 4-5, 2020, Plaintiff conducted the first oral depositions in this case – three

depositions of Defendants’ current and former employees. Defendants scheduled depositions of

Plaintiff’s employees who authored some of the allegedly infringed articles for next week in the

D.C. area and St. Petersburg, Florida. Plaintiff also coordinated and noticed five (5) depositions

of Defendants’ current and former employees in New York City, over two separate weeks in

April, 2020.

II.     THE PRACTICAL OBSTACLES PRESENTED BY THE COVID-19 PANDEMIC

        Shortly following the conclusion of the initial set of depositions at the beginning of

March, the circumstances surrounding the COVID-19 virus epidemic escalated precipitously. At

present, there is a ban on most international air travel. The CDC and federal government strongly

caution against discretionary domestic air travel. The federal government is considering a

domestic air travel ban. New York City has been hit particularly hard and is the subject of

numerous containment measures. Many employers, including Defendants’ counsel’s law firm,

have established voluntary restrictions directing that employees not engage in any business

airline travel.

        Governmental restrictions regarding group activities have tightened from prohibitions of

events of 1000 people to 100 and now, pursuant to federal precautionary guidelines, no more

than 10 people. Many cities and local governments are imposing shelter-in-place orders. One

such order has been announced for New York City. Already, most cities have ordered restaurants

closed to non-takeout customers.

                                                2
Case 8:19-cv-01174-WFJ-SPF Document 38 Filed 03/24/20 Page 3 of 5 PageID 1450




       Simply stated, the efforts to diminish the infection rate of COVID-19 in the United States

are evolving in a manner that restricts the ability of counsel to conduct crucial aspects of

discovery, particularly depositions in different parts of the country. Even if counsel disregarded

governmental and firm guidelines and flew to these out-of-state depositions, counsel would be

faced with difficult conditions that risk the health of numerous individuals and with a possible

inability to return due to evolving local restrictive orders. The use of video technology – while a

boon – does not lessen the problem for the witnesses or court reporters who may be under a

shelter-in-place directive or may simply wish to engage in societally-beneficial social-distancing

efforts. The inability to take these and other depositions also inhibits the ability of counsel to

discover facts that would lead to additional written discovery.

       Presently, the prognosis for the future of the impact and timeline of the COVID-19

pandemic is unknown.

III.   GOOD CAUSE EXISTS TO MODIFY THE CMSO

       The Parties jointly submit that the impact of the COVID-19 pandemic constitutes good

cause warranting the modification of the CMSO. While no one knows when this public health

crisis will abate, nothing is likely to be evident until late April, at the earliest. Even then, under

the best-case scenario, we might know whether the inflection point for new infections has been

reached. The problems could continue for some time thereafter.

       Accordingly, the Parties believe that a modification to the deadlines in the CMSO for a

period of at least ninety (90) days is appropriate. If obstacles to conducting depositions and other

discovery persist at that time, the Parties reserve the right to address those circumstances at that

time. Thus, the Parties request that the operative case schedule be modified for now as follows:




                                                  3
Case 8:19-cv-01174-WFJ-SPF Document 38 Filed 03/24/20 Page 4 of 5 PageID 1451




            Event                       Current Date                   Requested Date

Third Party Joinder/Amend       September 20, 2019              No change
Pleading

Plaintiff Expert Disclosure     May 11, 2020                    August 11, 2020

Defendant Expert Disclosure June 10, 2020                       September 10, 2020


Discovery Cut-Off               July 10, 2020                   October 10, 2020

Mediator                        June 22, 2020                   By September 22, 2020
Selection/Scheduling

Conduct Mediation               July 21, 2020                   By October 23, 2020

Dispositive Motion filing       August 7, 2020                  November 6, 2020

Pretrial Statement              December 3, 2020                March 3, 2021

Trial                           Docket commencing               Docket commencing April 5,
                                January 4, 2021                 2021



IV.     CONCLUSION

        For the foregoing reasons, the Parties jointly request the modification of the CSMO in

this action for a minimum of 90 days as set forth above due to good cause shown as a

consequence from the COVID-19 pandemic.




                                                4
Case 8:19-cv-01174-WFJ-SPF Document 38 Filed 03/24/20 Page 5 of 5 PageID 1452




/s/ Jeffrey P. Lieser                                  /s/ Frank R. Jakes
JEFFREY P. LIESER, FBN 29164                           Frank R. Jakes, FBN 372226
Email: jeff@lieserskaff.com                            E-Mail: frankj@jpfirm.com
LIESER SKAFF ALEXANDER PLLC                            Joseph J. Weissman, FBN 0041424
403 N. Howard Avenue                                   E-Mail josephw@jpfirm.com
Tampa, FL 33606                                        JOHNSON, POPE, BOKOR, RUPPEL
Tel: (813) 280-1256                                    & BURNS, LLP
Fax: (813) 251-8715                                    401 E. Jackson Street, Suite 3100
Co-Counsel for Plaintiff                               Tampa, FL 33602
                                                       Tel: (813) 225-2500
/s/ Woodrow H. Pollack                                 Fax: (813) 223-7118
WOODROW H. POLLACK, FBN 026802                         Counsel for Defendants
E-Mail: wpollack@shutts.com
4301 W. Boy Scout Blvd. #300
Tampa, FL 33607
Tel: (813) 229-8901
Trial Counsel for Plaintiff



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 24, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

to counsel for Plaintiff.

                                                       /s/ Frank R. Jakes
                                                       Frank R. Jakes, FBN 372226
                                                       E-Mail: frankj@jpfirm.com
                                                       Joseph J. Weissman, FBN 0041424
                                                       E-Mail josephw@jpfirm.com
                                                       JOHNSON, POPE, BOKOR, RUPPEL
                                                       & BURNS, LLP
                                                       401 E. Jackson Street, Suite 3100
                                                       Tampa, FL 33602
                                                       Tel: (813) 225-2500
                                                       Fax: (813) 223-7118
                                                       Counsel for Defendants




                                              5
